Citation Nr: 1539700	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with bilateral sacroiliac joint dysfunction.

2. Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.

3. Entitlement to an initial rating in excess of 10 percent for left hip trochanteric bursitis.

4. Entitlement to a rating in excess of 10 percent for bilateral pes cavus deformity.

5. Entitlement to an effective date prior to September 30, 2009 for the grant of service connection for right hip trochanteric bursitis. 

6. Entitlement to an effective date prior to September 30, 2009 for the grant of service connection for left hip trochanteric bursitis. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and alcohol dependence. 

8. Entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served from December 2005 to November 2007 with the California National Guard, including a period of active duty for training (ACDUTRA) from March 2006 to June 2006 with the United States Army. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Regrettably, the Board determines that a remand is necessary in this case to allow for further development of the claims.  With regard to the increased rating claim for the Veteran's spine, the most recent examination was performed in June 2013.  However, VA physical therapy notes added to the claims file after that examination demonstrate the presence of a positive straight leg raise on both sides.  The June 2013 examination did not fully address neurological symptoms that may be associated with the Veteran's service-connected lumbar spine disability.  Therefore, the Board remands this issue so that another VA examination may be scheduled.  

As for the cervical spine claim, the May 2012 VA examiner opined that the cervical spine disability is not caused by, a result of, or aggravated by the Veteran's service-connected low back, bilateral pes cavus, bilateral hip, or bilateral knee disability.  The rationale for this opinion was that the service-connected disabilities do not cause or aggravate degenerative disability of the neck based on the examiner's clinical experience, review of medical record, and medical literature.  However, the examiner did not specify what in the medical record or medical literature led him to reach this conclusion.  Therefore, the Board finds the opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, the most recent VA treatment notes are dated in May 2014, and the record reflects the Veteran receives VA treatment on a regular basis.  Therefore, all VA treatment notes for the Veteran dated from May 2014 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, with regard to the rating claims for the Veteran's right and left hips and bilateral pes cavus, effective date claims for the grants of service connection for the right and left hip disabilities, and the denials of service connection for an acquired psychiatric disorder, these issues were decided in a July 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) with that decision in March 2014, but a statement of the case (SOC) has yet to be issued.  Therefore, the Board remands these issues to the AOJ so that the appeals may be readjudicated in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from May 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished. As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion of the lumbar spine, in degrees, noting by comparison the normal ranges of motion of the spine.  The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited. It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.

3. Request another opinion as to the etiology of the Veteran's cervical spine disability from the May 2012 VA examiner or from an equally qualified examiner if he is unavailable.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon a review of the record, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability began in service, was caused by service, or is otherwise related to service?
If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was either caused or aggravated beyond its natural progression by any service-connected disabilities, alone or in combination?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered must be provided.  While the examiner may rely on sources outside the record, such as medical literature, the examiner must specify what findings in such sources, as well as in the record that support the opinion. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled. 

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2015).

 5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

6. Issue an SOC in response to the March 2014 NOD with the July 2013 rating decision as to the issues of increased ratings for the right and left hip disabilities and bilateral pes cavus deformity, the effective dates for the grants of service connection for the right and left hip disabilities, and entitlement to service connection for an acquired psychiatric disorder. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




